Title: To John Adams from Johannes Lousyssen & Zoon, 20 April 1782
From: Lousyssen, Johannes, & Zoon (business)
To: Adams, John



Middelburg in Zeelandden 20 April 1782
Hoog Edele Gebore Heer

Wy hebben het genoegen van met Gantsch Nederland in de Blydschap te deelen, welke de aanneming van U Exellentie S Perzoon als Minister Plenipotentiaris der dertien Vereenigde Staten van Noord America by deze Republicq veroorzaakt—En willen—Hartelyk hoopen dat tot het volle beslag van dit heugelyk evenement wel vas by de Hooge Bondgenooten zal GeConcludeert worden.
In Avance nemen wy de Vryheid wegens de dusverre door alle de Provintien aan uwe Exellentie toegekende Eminente Charge (hier boven genoemt) Uwe Exellentie te congratuleeren.
Eene Geduurige Satisfactie verzelle Steeds Uwe Exellentie s Gewigtige bediening! en worde tot een werktuyg gestelt om de Banden Van waare Vriendschap in alle betrekking tusschen de beyde Republicquen Vast en bestendig toe tehalen wanneer dit de uitslag van Uwe Exellentie eerste zending moge zyn; dan voorzeker! kan er geen aangenamer loon op eene voorafgaanden Arbeid Gevonden worden.
By deze Gelegenheid, nemen wy met den gepasten eerbied voor ons zelven de vryheid onze Perzoonen in U Exellentie Hooge gunst aan tebieden; en als commercieerende Inwoonders dezer Republicq; Imploreeren wy ten Allen tyde by voorkomende. Omstandigheden Uwe Exellentie Veel vermogende Apui; by de Hooge vergadering der dertien Vereenigde Staten van noord America.
Niets zal intusschen Ons aangenamer Zyn dan wanneer wy ge­legenheid mogen hebben Uwe Exellentie in deze quartieren van eenigen dienst te mogen wesen.

Hier mede hebben wy deer Ons met Hoog Achting en alle Veneratie te noemen Hoog Edele Gebore Heer! UE Hoog Edele Gebore DW ond Dienaere
Johannes Lousyssen & zoon

